35 N.Y.2d 921 (1974)
The People of the State of New York, Respondent,
v.
Timothy Fortt, Also Known as Timothy Porter, Appellant.
Court of Appeals of the State of New York.
Argued November 15, 1974.
Decided December 20, 1974.
Joseph B. Hirschfield for appellant.
Carl A. Vergari, District Attorney (James M. Rose and Stephen C. Unsino of counsel), for respondent.
Stephen J. Pittari and Robert W. Stieve for Legal Aid Society of Westchester County, amicus curiae.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Order reversed and a new trial ordered on the dissenting memorandum at the Appellate Division.